Citation Nr: 1309938	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for psychiatric disability and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran provided testimony at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran was denied entitlement to service connection for psychiatric disability in unappealed rating decisions issued in 1978 and 1984.  In April 2008, the Veteran filed a claim seeking, among other things, entitlement to service connection for PTSD.  The record indicates that a myriad of psychiatric diagnoses have been rendered for the Veteran.  The October 2008 rating decision considered both PTSD and other psychiatric diagnoses.  The Veteran only appealed the denial of PTSD specifically, and the RO only further adjudicated the PTSD aspect of the Veteran's claim.  

Despite the actions taken by the RO, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's PTSD appeal stemming from the October 2008 denial.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue has been rephrased above, and in light of the prior denials, the Board must also consider whether new and material evidence has been submitted to reopen the claim.   See Barnete v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). 

The reopened claim for service connection for psychiatric disability is addressed in the REMAND that follows the below decision.

FINDINGS OF FACT

1.  A February 1985 rating decision continued a prior denial of service connection for psychiatric disability; the Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and establishes a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran's claim seeking service connection for a psychiatric disability was originally denied in a January 1978 rating decision because the evidence showed that his only psychiatric disorder was a personality disorder, a disorder that is not considered a disease or injury for VA compensation purposes.  The Veteran did not appeal this decision.

The Veteran again sought service connection for a mental disorder in 1984, which was again denied in February 1985 rating decision because the additional evidence received after the 1978 decision still failed to show that he had an acquired psychiatric disorder.  The Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

The evidence received after the expiration of the appeal period includes medical records reflecting variously diagnosed acquired psychiatric disorders, such as PTSD, bipolar disorder, and a mood disorder.  A January 2010 VA medical record, moreover, includes an opinion by a VA nurse practitioner indicating the Veteran satisfies all the DSM-IV criteria for PTSD related to an in-service sexual assault.  Subsequent medical records indicate a continued diagnosis by VA psychiatrists.

This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, it is new and material and reopening of the claim is warranted.


ORDER

The Board having determined that new and material evidence has been submitted, reopening of the claim for service connection for psychiatric disability is granted.


REMAND

The Veteran claims he has PTSD as a result of in-service rape that occurred in late March 1969.  As explained in the introduction above, however, the record also indicates the Veteran has also been diagnosed with other psychiatric diagnoses, such as bipolar disorder and mood disorder, as well as personality disorders, variously diagnosed.

The Veteran claims in late March 1969 he was waiting on a bus to be ultimately transported to the USS WASP when he was approached by another young man, someone the Veteran presumed was also a fellow Navy serviceman.  They went to his home to "kill time" before their transport arrived, and the Veteran claims he blacked out, but has enough memories to know he was raped.  He further claims he never told anyone about this incident until 1999 when he was treated for anxiety.

Not surprisingly, the Veteran's naval records do not confirm this incident as the Veteran indicated he never told anyone.  The records do confirm, however, that the Veteran was in transport from Illinois to the USS WASP in late March 1969.  Performance appraisals around this time, moreover, describe the Veteran as "moody" due to personal problems.  Service records indicate the Veteran attempted suicide in May 1969 due to marital problems.  In October 1969, he was afforded a psychiatric evaluation.  The Veteran complained of agitation, panic, anxiety, and restlessness, often contemplating suicide or going AWOL.  The psychiatrist noted the Veteran's marital problems, and specifically that his wife had been unfaithful.  The psychiatrist also noted pre-service problems.  The Veteran was frequently in trouble at school, to include being expelled, until he ultimately "quit" in tenth grade.  He was also arrested in 1968 for assaulting a police officer, but his charges were suspended because the Veteran agreed to join the Navy.  The October 1969 psychiatrist ultimately diagnosed the Veteran with "passive-aggressive personality disorder" and recommended he be discharged due to unsuitability.  Indeed, the Veteran was administratively discharged in December 1969.

The claim is complicated because the Veteran's statements throughout time have not been consistent.  In fact, the Veteran admitted he "lied" during his naval service about the source of his anxiety.  During his October 2012 hearing before the Board he testified that he was suffering due to the rape, but "lied" and said he was having marital problems.  The record contains many inconsistent statements from the Veteran about his familial history (e.g., whether his father was an alcoholic who left his family at a young age), the details surrounding the claimed rape (e.g., whether he was intoxicated), and his medical history.  

After service, the Veteran sought treatment for various psychiatric manifestations consistently since service.  A VA summary sheet notes treatment for nervous anxiety with prescribed valium as early as May 1970, a mere five months after separation from service.  He was seen for regular counseling sessions in 1970 and for marriage counseling from 1984 to 1987.  

The Veteran claims he first confessed the in-service rape in 1999 during treatment for anxiety.  These treatment records are not currently in the claims folder.  VA must make attempts to obtain these records as well as any current treatment records from October 2012 to the present to ensure the file is complete.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, post-service medical records indicate the Veteran has sought treatment since separation from service for a variety of different psychiatric manifestations and has been diagnosed with personality disorders and acquired psychiatric disorders, to include PTSD.  In April 2008, a VA nurse practitioner specifically found all the PTSD DSM-IV criteria met indicating his PTSD is related to the in-service rape.  The PTSD diagnosis has since been confirmed/noted by VA psychologists and VA psychiatrists, most recently in January 2010.  

In contrast, the Veteran was afforded a VA examination in September 2008 where the examiner merely diagnosed the Veteran with a personality disorder and found insufficient evidence to link any psychological problem to his naval service.  The examiner, however, did not specifically address or reconcile the other diagnoses found in the record.  Rather, the examiner found rendering a psychiatric diagnosis at all would require resorting to mere speculation in light of the Veteran's inconsistent statements throughout time.

The Veteran is competent to describe in service accidents and duties performed.   With regard to PTSD specifically, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  Lay evidence may be sufficient where the stressor is related to the Veteran's fear of hostile military or terrorist activity.  That is not the case here and, therefore, the Veteran's PTSD stressors must be verified with credible supporting evidence.  38 C.F.R. § 3.304(f).

Regrettably, there is no objective evidence confirming the Veteran's service sexual trauma.  With regard to other psychiatric diagnoses, however, a confirmed in-service stressor is not required. 

In light of the above, a VA examination is necessary to resolve the conflicting evidence regarding the Veteran's current diagnosis and to ascertain the etiology of all acquired psychiatric disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Ask the Veteran to again identify the names and addresses of all private medical care providers who treated him for his psychiatric conditions since service and provide release forms, informing him that the claims folder does not currently contain any records from 1999 (the time period he testified he first revealed the in-service rape in the context of anxiety treatment).  If records are identified and release forms provided, the RO or the AMC must make efforts to obtain these records.  The RO or the AMC  must also electronically update the Veteran's VA outpatient treatment records on Virtual VA, to include records from October 2012 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, must be fully documented if any requested records are not obtained.

2.  After completion of the foregoing and records are obtained to the extent available, afford the Veteran a VA examination by a psychiatrist or psychologist, other than the one who examined the Veteran in September 2008.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether the Veteran manifested behavioral changes in service indicative of the alleged sexual assault in March 1969.  

In addition, with respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

The rationale for all opinions expressed must be provided.  The examiner should specifically address the Veteran's in-service suicide attempt, in-service psychiatric treatment, post-service treatment starting as early as 1970, and the numerous diagnoses throughout the years of both personality disorders and psychiatric disorders.

If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


